Citation Nr: 1018969	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-34 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for myositis, 
cervical spine, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for myositis, 
lumbar spine, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to 
September 1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2006, 
a statement of the case was issued in October 2006, and a 
substantive appeal was received in November 2006.  A Board 
video conference hearing was set to be held in April 2010.  
However, in a March 2010 statement, the Veteran indicated 
that he wished to cancel the hearing due to financial and 
physical limitations.  Nevertheless, in referencing this 
statement, it appears that the Veteran's representative 
erroneously requested that another hearing be scheduled.  
However, given the Veteran's statement that he is unable to 
attend a Board hearing, it appears that there is no reason to 
schedule another hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected myositis, cervical spine, 
is manifested by complaints of pain, but without objective 
findings of a combined range of motion limited to 170 degrees 
or less, forward flexion limited to 30 degrees or less; 
ankylosis; muscle spasm; abnormal spinal contour; or 
incapacitating episodes of at least two weeks over the past 
12 months.

2.  The Veteran's service-connected myositis, lumbar spine, 
is manifested by complaints of pain, but without objective 
findings of a combined range of motion limited to 120 degrees 
or less, forward flexion limited to 60 degrees or less; 
ankylosis; muscle spasm; abnormal spinal contour; or 
incapacitating episodes of at least two weeks over the past 
12 months.
  
3.  The current 10 percent evaluation assigned to tinnitus is 
the maximum schedular evaluation under VA rating criteria.  

4.  The Veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity for the right ear and 
Level I hearing acuity for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
myositis, cervical spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
§ 4.71a, Diagnostic Codes 5235-5243 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
myositis, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
§ 4.71a, Diagnostic Codes 5235-5243 (2009).

3.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for the Veteran's tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.   The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b), Part 4, including  §§ 4.7, 
4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a March 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in March 2005, which was prior to the 
November 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for service connection.  
Further, a March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

Although the RO sent notice to the Veteran in November 2008 
to comply with Vazquez, the Board points out that the U.S. 
Court of Appeals for the Federal Circuit recently reversed 
the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Reviewing the March 2005, March 2006 and November 
2008 correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claims.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records and VA fee-based examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.  In fact, in a 
May 2009 statement, the Veteran specifically stated that he 
had no additional information or evidence to submit.  

The Veteran was afforded VA fee-based examinations in July 
2005 and August 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  The Board observes 
that the RO attempted to schedule additional VA examinations 
in September 2007.  However, the Veteran unequivocally stated 
that he did not wish to report to another VA examination.  
While VA has a duty to assist the Veteran in the development 
of his claim, the Veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet.App. 190 (1991).  Given that the 
Veteran does not wish to report to additional VA 
examinations, the Board must base its decision on the current 
medical evidence of record.  See 38 C.F.R. §3.655.    

However, relevant to the Veteran's evaluation for his 
bilateral hearing loss disability, the Board notes that, in 
Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the July 2005 VA examiner noted that the Veteran 
reported having hearing problems during conversations in 
noisy environments.  He also indicated that he had to read 
lips during some conversations.  He further stated that his 
tinnitus interfered with his sleep.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

In this case, the Board concludes that the functional effects 
of the Veteran's hearing loss disability are adequately 
addressed by the VA examination and, thus, is sufficient for 
the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Myositis, Cervical Spine

The Veteran is seeking a higher initial rating for his 
service-connected cervical spine disability.  The general 
rating formula for diseases and injuries of the spine 
provides for the disability ratings under Diagnostic Codes 
5235 to 5243, unless the disability rated under Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran filed his current claim seeking an increased 
rating in January 2005.  A July 2005 private treatment record 
indicated that the Veteran presented with pain and muscular 
contracture, pain on movement, and diminished reflexes.  
However, no range of motion findings were given.  The 
examiner also interpreted a contemporaneous x-ray report in 
Spanish and stated that the x-rays showed degenerative 
articulations at cervical vertebrae C5-6 and C6-7.  The 
examiner concluded that due to the disabilities of the 
cervical spine, lumbar spine, shoulders and knees, the 
Veteran had diminished considerably his physical and work 
capacities and, thus, was not able to work. 

Subsequently, the Veteran was afforded a VA fee-based 
examination in August 2005.  The Veteran reported 
intermittent pain in the right arm sometimes associated with 
weakness of the hand muscles.  On physical examination, range 
of motion of the cervical spine appeared to be normal for the 
Veteran's age and weight.  There was no local pain, spasm or 
tenderness.  On neurological examination, strength was normal 
in both arms.  No diminished sensation in the upper 
extremities was noted, but diminished reflexes were observed.  
There was no obvious muscle wasting or atrophy.  There was no 
limitation of passive range of motion.  The Veteran's posture 
and gait were normal.  A nerve conduction study showed slight 
distal poly neuropathy (mainly sensory and demyelinating).  

Although it is unclear whether the claims file was reviewed 
by the examiner, given that the examination report sets forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for rating purposes.  Moreover, as noted above, the Veteran 
had unequivocally stated that he would not report for another 
examination.  Accordingly, the Board must base its decision 
on the prior VA fee-based examination and the other evidence 
of record. 

Therefore, based on the medical evidence of record, the Board 
must conclude that a rating in excess of 10 percent is not 
warranted under the general rating formula because there is 
no objective finding of forward flexion of the cervical spine 
of 30 degrees or less.  Moreover, there is no evidence that 
the Veteran's combined range of motion was 170 degrees or 
less.  The VA fee-based examination found that range of 
motion was normal.  Significantly, there has been no evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour.  Although the private 
treatment record noted muscle contracture, the VA fee-based 
examination observed that posture and gait were normal.  
Further, there has been no medical evidence of abnormal 
spinal contour.   

The Board acknowledges that the Veteran has chronic neck pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Nevertheless, a higher compensation 
is not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent.  

Further, the Veteran has not been diagnosed with degenerative 
disc disease so Diagnostic Code 5243 for intervertebral disc 
syndrome is not applicable.  Nevertheless, even considering 
the criteria under this code, there has been no medical 
evidence showing that the Veteran has been prescribed bed 
rest due to incapacitating episodes lasting a total of at 
least two weeks during the past 12 months to warrant a higher 
rating under this code.  

Moreover, there is no evidence of neurologic abnormalities to 
warrant a separate rating under another diagnostic code 
pursuant to Note (1) of the general rating formula for 
disease and injuries of the spine.  The Board recognizes that 
the nerve conduction study found neuropathy.  However, there 
has been no medical evidence associating this finding with 
the Veteran's service-connected cervical spine disability.  
Significantly, at the August 2005 examination, the Veteran's 
strength examination was normal and no diminished sensation 
in the upper extremities was noted.  In sum, the medical 
evidence of record does not support a separate compensable 
rating for neurologic abnormalities.  Thus, the Veteran's 
symptoms are adequately contemplated in the current 10 
percent rating.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's service-
connected myositis of the cervical spine.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Myositis, Lumbar Spine

The Veteran is also seeking a rating in excess of 10 percent 
for his service-connected myositis of the lumbar spine.  The 
general rating formula for diseases and injuries of the spine 
discussed above is also applicable to this analysis.  Again, 
the July 2005 private report indicated that the Veteran 
presented with pain and muscular contracture, pain on 
movement, and diminished reflexes.  However, no range of 
motion findings were given.  The examiner also interpreted a 
contemporaneous x-ray report in Spanish and stated that the 
x-rays showed degenerative articulations from L1 to L5 
relevant at level L4-5, L5-S1.  The examiner concluded that 
due to the disabilities of the cervical spine, lumbar spine, 
shoulders and knees, the Veteran had considerably diminished 
physical and work capacities and, thus, was not able to work. 

At the August 2005 VA fee-basis examination, the Veteran 
reported pain in the lumbosacral region associated with pain 
in the left hip and knee area.  In the last two months, he 
had been unable to walk continuously for one half hour.  On 
physical examination, range of motion of the lumbar spine 
appeared to be normal for the Veteran's age and weight.  
There was no local pain, spasm or tenderness.  On 
neurological examination, strength was normal in both legs.  
There was slight diminished sensation mainly for vibration 
distally in both feet as well as  diminished reflexes.  
However, there was no obvious muscle wasting or atrophy.  
There was no limitation of passive range of motion.  The 
Veteran's posture and gait were normal.  A nerve conduction 
study showed non radicular pain in the left lower extremity; 
possible degenerative hip and knee disease; and no active 
radicular pain in the left lower extremity.  An EMG showed 
that chronic reinnervation (slight) patterns were observed of 
polyphasic potentials in the muscles innervated by the L5 and 
S1 muscles.  No active denervation was seen in any of the 
"explore muscles."  The L2-3 and L4 muscles were normal.  

Again, although it is unclear whether the claims file was 
reviewed by the examiner, given that the examination report 
sets forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the examination to be 
sufficient for rating purposes.  Moreover, the Veteran 
indicated that he did not want to report to another VA 
examination and, thus, the Board must base its decision on 
the prior VA fee-based examination and the other evidence of 
record. 

In statements of records, the Veteran reported problems with 
the ability to perform activities of daily living such as 
cleaning, cutting the grass, showering, shaving, getting 
dressed etc.  He further stated that he had trouble walking 
and could not ride in planes.  He also appeared to assert 
some sort of sexual dysfunction due to his low back 
disability.  He indicated that he has seen many doctors, 
chiropractors and massage specialists for his back over the 
years.  However, these records were no longer available.  

When applying the new general rating formula to the Veteran's 
low back disability, there is no competent medical evidence 
to warrant a rating in excess of 10 percent.  There has been 
no objective finding of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The August 
2005 VA examination indicated that range of motion of the 
lumbar spine was normal.  Moreover, although the July 2005 
private treatment records observed muscle contracture, there 
has been no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  Significantly, the August 2005 examination noted 
that the Veteran's posture and gait were normal. 

Further, again there has been no objective finding of 
degenerative disc disease so Diagnostic Code 5243 for 
intervertebral disc syndrome is not applicable.  
Nevertheless, even considering the criteria under this code, 
there has been no medical evidence showing that the Veteran 
has been prescribed bedrest due to incapacitating episodes 
having a total of at least two weeks during the past 12 
months to warrant a higher rating under this code.  

The Board acknowledges that the Veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the Veteran's low 
back disability.  The Board recognizes that the Veteran has 
complained of pain radiating into the left lower extremity.  
However, the nerve conduction study specifically found no 
evidence of radicular pain in the left lower extremity.  
Further, there has also been no objective evidence of bowel 
or bladder dysfunction associated with the Veteran's low back 
disability.  Moreover, although the Veteran has complained of 
having problems with sex due to his low back pain, there has 
been no objective evidence that the Veteran has erectile 
dysfunction that is associated with his service-connected low 
back disability.  Thus, the Board finds that a separate 
rating is not warranted for neurological symptoms and the 
Veteran's manifested symptoms associated with his low back 
disability are adequately contemplated in the current 10 
percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's service-
connected low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
  
Tinnitus

The present appeal also involves the Veteran's claim that the 
severity of his service-connected tinnitus warrants a higher 
disability rating.  The Veteran's tinnitus is currently rated 
as 10 percent disabling under Diagnostic Code 6260.  The 
regulations governing the schedular criteria for tinnitus 
were revised effective June 13, 2003.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Under the regulations in effect from 
June 13, 2003, a disability of tinnitus, recurrent warrants 
an evaluation of 10 percent.  Note (1) of this code provides 
that a separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic codes, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2) 
provides that a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one ear 
or both ears, or in the head.  Note (3) provides that 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not evaluated under this diagnostic code, but 
as part of any underlying condition causing it.  38 C.F.R. § 
4.87.  As the Veteran filed his current claim in January 
2005, the revised criteria are applicable.  

By way of background, in Smith v. Nicholson, 19 Vet.App. 63, 
78, (2005), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the pre-1999 and pre-June 13, 2003 versions 
of DC 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.   

In the instant case, the Veteran is currently assigned the 
maximum allowable rating of 10 percent for recurrent tinnitus 
under Code 6260.  Thus, as the regulations clearly provide, a 
rating in excess of 10 percent for tinnitus may not be 
assigned under DC 6260 or any other diagnostic code.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular evaluation for 
tinnitus, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Bilateral Hearing Loss

Lastly, the Veteran is seeking a compensable rating for his 
service-connected bilateral hearing loss.  The current 
version of the Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Veteran filed his current claim for an increased rating 
in January 2005.  The Veteran was afforded a VA fee-based 
audiological examination in July 2005, which showed 
approximate pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
25
25
45
65
LEFT
25
25
35
55

The puretone threshold average when rounded was 40 in the 
right ear and 35 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 
100 percent in both ears.  The examiner determined that the 
Veteran's hearing impairment was considered to be mild at low 
frequencies, but moderately severe at high frequencies, which 
explained his chief complaints about bilateral tinnitus.  It 
was suggested that a hearing aid would help him with the 
continuous tinnitus.  

At the time of the July 2005 VA fee-based audiological 
examination, the Veteran was shown to have an average 
puretone hearing loss of 40 decibels in the right ear, with 
100 percent speech discrimination, which translates to a 
Roman numeral designation of I for the right ear.  Further, 
the Veteran was shown to have an average puretone hearing 
loss of 35 decibels in the left ear, with 100 percent speech 
discrimination, which also translates to a Roman numeral 
designation of I for the left ear.  38 C.F.R.  § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level I for the right ear and level I for the left ear 
equates to a zero percent disability evaluation.  

Table VIA is not for application in the instant case because 
the examination did not show that the Veteran's puretone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), or 
that his puretone threshold was 30 or lower at 1000 Hertz and 
70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

Although it is unclear whether the claims file was reviewed 
by the examiner, given that the examination report sets forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for rating purposes.  Moreover, again, the RO attempted to 
schedule the Veteran for another VA examination in September 
2007; however, the Veteran indicated that he would not report 
for another examination.  Thus, as there is no other 
pertinent medical evidence of record, the Board must base its 
decision on the July 2005 examination.  

The Board acknowledges the contentions put forth by the 
Veteran regarding the impact his service-connected bilateral 
hearing loss has on his daily activities.   However, as noted 
previously, because assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometry evaluations are rendered, there is no doubt 
as to the proper evaluation to assign.  Lendenmann, 3 
Vet.App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.  Therefore, in the instant case, when applying the 
audiological examination test results from June 2005, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

At this point the Board acknowledges the Veteran's assertions 
regarding difficulty hearing in social situations.  The Board 
notes here that 38 C.F.R. § 4.86(b) appears to be designed to 
address such a problem.  Under this regulatory provision, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise and appears to 
acknowledge that a speech discrimination test conducted in a 
quiet room with amplification of sound does not always 
reflect the extent of impairment experienced in the ordinary 
environment.  See 64 Fed. Reg. 25203 (May 11, 1999).  
However, as already noted, the audiological test results do 
not meet the criteria of 38 C.F.R. § 4.86(b).  

Extraschedular

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

With respect to the issues pertaining to the cervical spine, 
lumbar spine and tinnitus, the symptoms described by the 
Veteran fit squarely with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

However, as noted above, the Court has found that the 
schedular criteria for hearing loss do not adequately address 
the functional effects that the Veteran's disability has on 
his daily activities.  However, in this case, the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service-connected 
hearing loss disorder resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Total Disability Rating based on Individual Unemployability

The Board recognizes that the July 2005 private report 
indicated that the Veteran was not able to work due to his 
cervical spine, low back, bilateral shoulder and bilateral 
knee disabilities.  The United States Court of Appeals for 
Veterans Claims has held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by a veteran or reasonably raised by 
the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 
(2009).  In the instant case, the Veteran is only service-
connected for the disabilities discussed above, and these 
disabilities do not meet the schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  Further, the private opinion 
stated that the Veteran was unable to work due to nonservice-
connected disabilities in conjunction with service-connected 
disabilities.  There is no medical evidence of record showing 
that the Veteran is unemployable solely due to his service-
connected disabilities.  Moreover, as the Veteran has clearly 
stated that he will not report for any future VA examinations 
to determine the severity of his service-connected 
disabilities, the Board finds that there is no reason to 
remand this matter for further development.  As such, no 
further consideration of this matter is warranted. 


ORDER

Increased ratings for myositis of the cervical spine, 
myositis of the lumbar spine, tinnitus and bilateral hearing 
loss are not warranted.  The appeal is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


